                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 1:17-00308-RM-KMT

ERYN R. MEGNA,
ROBERT V. MEGNA, and
BACKSTREET BISTRO, LLC,

       Plaintiffs,

v.

LITTLE SWITZERLAND OF AMERICA CANDY FACTORY, INC.,
KRISTINE M. ULLEMEYER, and
HAYES ULLEMEYER,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Defendants’ motion for summary judgment on

Plaintiffs’ claims against them (ECF No. 91) and Plaintiffs’ motion for summary judgment on

Defendants’ counterclaims (ECF No. 92). The motions have been fully briefed and are ripe for

review. (ECF Nos. 101, 105, 109, 111.) For the reasons below, Defendants’ motion is denied

for the most part, and Plaintiffs’ motion is denied in its entirety.

I.     LEGAL STANDARDS

       Summary judgment is appropriate only if there is no genuine dispute of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986); Gutteridge v. Oklahoma, 878 F.3d 1233, 1238 (10th Cir.

2018). Whether there is a genuine dispute as to a material fact depends on whether the evidence
presents a sufficient disagreement to require submission to a jury or is so one-sided that one

party must prevail as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52

(1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000). “The mere existence

of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quotation omitted). A fact is

“material” if it pertains to an element of a claim or defense, and a factual dispute is “genuine” if

the evidence is so contradictory that if the matter went to trial, a reasonable jury could return a

verdict for either party. Anderson, 477 U.S. at 248.

II.    BACKGROUND

       The B&B Condominium Complex consists of two buildings, one owned by Defendant

Little Switzerland of America Candy Factory, Inc. (“Little Switzerland”) and one owned by

Plaintiff Backstreet Bistro, LLC, and some common areas. The complex is subject to restrictive

covenants that can be revoked only with the consent of all the owners. Defendants Kristine and

Hayes Ullemeyer and the previous owners of Plaintiffs’ building informally agreed to divide

portions of the common areas into “designated areas” for each building. A fence was installed to

enclose the Ullemeyer’s designated area, and the previous owners of Plaintiffs’ building built a

deck in their designated area; however, no changes were made to the restrictive covenants.

When Plaintiffs Eryn and Robert Megna purchased their building, the Ullemeyers’ building was

being leased to tenants.

       This dispute arose after the Megnas had a heat exhaust blower installed on the outside of

their building in a common area that is part of the Ullemeyers’ designated area. The parties did


                                                  2
not discuss the installation beforehand. State and local regulations require a blower to operate a

restaurant, and a building inspector told the Megnas that the blower could be installed only in its

current location. The Ullemeyres allege that the exhaust from the blower “has a strong and

unpleasant odor,” that the blower “creates a continuous noise whenever in operation,” and that

the blower “presents an unsightly, offensive and obnoxious appearance which is clearly visible

from” their building. (ECF No. 43 at ¶ 23.)

        Interactions between the Megnas and Ullemeyers did not begin well. Mr. Megna, who is

black, saw Ms. Ullemeyer, who is white, walking around the complex and introduced himself. 1

Plaintiffs allege that Ms. Ullemeyer “immediately responded by telling Mr. Megna, in a

markedly hostile and aggressive tone, to get his ‘fucking chairs’ off of her ‘fucking building.’”

(ECF No. 25 at ¶ 48.) After Mr. Megna moved the offending chairs, Ms. Megna introduced

herself to Ms. Ullemeyer. Ms. Ullemeyer responded to her by saying that she needed to move

her blower because it was ugly. Mr. Megna and Mr. Ullemeyer also discussed the blower at

some point. 2 Plaintiffs allege that during that discussion Mr. Ullemeyer used the word “boy” to

address Mr. Megna and threatened legal action if the blower was not moved. Defendants

contend that Mr. Ullemeyer never used the word “boy,” and alternatively that even if he did, he

did not use it to imply racial animus against Mr. Megna. On another occasion, Ms. Ullemeyer

waited outside the Megnas’ restaurant while her friend went in to complain about the blower.

Mr. Megna told the friend she would have to speak with their lawyer.




1
 The other individual parties, Ms. Megna and Mr. Ullemeyer, are white.
2
 According to the complaint, this was a phone conversation initiated by Mr. Ullemeyer that occurred nine days
before the Megnas introduced themselves to Ms. Ullemeyer. But there is also testimony in the record that
Mr. Ullemeyer and Mr. Megnas had a face-to-face conversation.

                                                        3
       In the months that followed, the parties’ lawyers attempted without success to resolve the

dispute. The Ullemeyers then filed a lawsuit in state court. The Ullemeyers alleged that the

blower was installed in violation of the restrictive covenants and that it was causing a nuisance.

After the state court denied the Megnas leave to add counterclaims under 42 U.S.C. §§ 1981,

1982, and 1983, Plaintiffs filed this lawsuit in federal court, and all proceedings in the state

lawsuit were stayed.

       Plaintiffs assert ten claims against Defendants, including violations of their rights under

§ 1982, violations of their rights under 42 U.S.C. § 1985(3), violation of the Common Interest

Ownership Act (“CIOA”), conversion, private nuisance, and breach of covenants. (ECF No. 25.)

Defendants assert four counterclaims for nuisance, violation of restrictive covenants, injunctive

relief, and declaratory relief. (ECF No. 43.) Both sides seek summary judgment on the claims

against them.

III.   ANALYSIS

       A.       Defendants’ Motion for Summary Judgment

       Defendants argue they are entitled to summary judgment on the claims against them

because (1) there is insufficient evidence of racial discrimination to support a § 1982 claim and

Plaintiffs cannot show that Defendants interfered with their use of property; (2) Plaintiffs cannot

establish a conspiracy; (3) the CIOA does not apply to the restrictive covenants; (4) there is no

genuine dispute supporting a conversion claim; and (5) there is no genuine dispute supporting

claims for private nuisance and breach of covenants.




                                                  4
               1.      Section 1982

       Defendants’ first two arguments address Plaintiffs’ § 1982 claims. Section 1982

guarantees that all citizens of the United States shall have the right “to acquire and use property

on an equal basis” and specifically protects “the right of blacks not to have property interests

impaired because of their race.” City of Memphis v. Greene, 451 U.S. 100, 120-22 (1981).

Where there is no direct evidence of discrimination, courts analyze § 1982 claims under the

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, (802) (1973). Asbury

v. Brougham, 866 F.2d 1276, 1279 (10th Cir. 1989). Under this framework, the plaintiff bears

the initial burden of establishing a prima facie case of discrimination. Id. If the plaintiff makes

an adequate showing, the burden shifts to the defendant to articulate a legitimate reason for its

action. Id. If the defendant makes an adequate showing, the burden shifts back to the plaintiff to

show that the proffered reason is pretextual. Id.

       Defendants deny that Mr. Ullemeyer ever used the word “boy,” but they concede that a

genuine issue exists on this point. Defendants contend that even if the word was used, there is

insufficient evidence of any racial animus, and therefore Plaintiffs have not established a

prima facie case of discrimination. The Supreme Court has addressed the use of the word “boy”

in the context of an employment discrimination case, stating, “Although it is true the dispute

word will not always be evidence of racial animus, it does not follow that the term, standing

alone, is always benign.” Ash v. Tyson Foods, Inc., 546 U.S. 454, 456 (2006). Here, Defendants

point to Ms. Megna’s testimony suggesting that Mr. Ullemeyer’s use of “boy” could have been

in reference to the relative ages of Mr. Megna (48) and Mr. Ullemeyer (82). But there is also

testimony from Mr. Megna’s supporting the inference that Mr. Ullemeyer was trying to establish


                                                    5
a hierarchy by making “racial comments.” (ECF No. 105-4 at 19, p. 70.) Plaintiffs, not

Defendants, are entitled to reasonable inferences in their favor at this stage of the case. Because

there are disputed issues as to whether the word was said and, if it was said, what it meant,

summary judgment is not appropriate.

       Defendants also contend that Plaintiffs have not established a prima facie case of

discrimination because there is no evidence that their lawsuit in state court is frivolous or

motivated by Mr. Megna’s race. For present purposes, there appear to be legitimate legal

questions pertaining to the enforceability of the restrictive covenants, and the Court assumes that

the case is not frivolous. But on the current record the Court is not persuaded that racial animus

could not have played any part in the decision to file the state lawsuit. The fact that Defendants

may have had disputes about the complex with other tenants and owners who were white does

not establish that this lawsuit could not have been brought because of racial animus. Moreover,

Plaintiffs have shown that previous tenants of the complex who were white installed blowers

without complaint from Defendants. There are genuine issues as to whether these tenants were

similarly situated to Plaintiffs based on the types of blowers that were installed and their

locations. At this stage, however, Plaintiffs are entitled to the inference that Defendants’

selectiveness in attempting to enforcement the restrictive covenants at issue here may have been

motivated by racial animus. See Tabor v. Hilti, Inc., 703 F.3d 1206, 1216 (10th Cir. 2013)

(noting that the plaintiff’s burden in establishing a prima facie case is slight and not onerous).

       Defendants further contend that there is no evidence that their reasons for opposing the

blower are pretextual. “A plaintiff shows pretext by demonstrating such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the [defendant’s] proffered


                                                  6
legitimate reasons for its action that a reasonable trier of fact could rationally find them

unworthy of credence and hence infer that the [defendant] did not act for the asserted

nondiscriminatory reason.” Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1167

(10th Cir. 2007) (quotation omitted). Here, there is evidence that Defendants’ reasons for

opposing the blower changed over time and are unworthy of credence. For example, there is

evidence that Defendants said that a tenant had complained about their blower, but Plaintiffs

adduced evidence that the tenant was not bothered by it at all. 3 The Megnas have also stated that

they perceived unexplained animosity from the Ullemeyers—such as in their initial interactions

with Ms. Ullemeyer and in the tone used by Mr. Ullemeyer when addressing Mr. Megna—from

which a jury could infer that the Ullemeyers filed their lawsuit for a discriminatory purpose. Of

course, the record also supports the conclusion that Defendants may have legitimate reasons for

opposing the blower. But the existence of a genuine issues of disputed fact precludes granting

summary judgment at this stage of the case.

        Defendants also argue that there is no evidence that they interfered with Plaintiffs’ use of

property because Plaintiffs were never prevented from using the blower. But Plaintiffs contend

that Defendants’ filing of a lawsuit in state court deprived them of the ability to use their

property because participating in the litigation forced them to close the restaurant at times, to

take time off from work, and to divert limited financial resources to attorney fees rather than

improving their business. For present purposes, the Court finds Plaintiffs have adduced evidence

showing they were “hampered in the use of their property,” Greene, 451 U.S. at 123, and that



3
 In opposing Plaintiffs’ motion for summary judgment, Defendants do not dispute that no one besides them
complained about Plaintiffs’ blower. (ECF No. 107-1 at ¶ 16.)

                                                       7
they experienced more than a mere inconvenience in the use of their property as a result of

Defendants’ efforts to have the blower removed. This suffices to survive summary judgment.

               2.      Section 1985(3)

       Defendants argue that the lack of a genuine issue with respect to the § 1982 claims

precludes Plaintiffs’ conspiracy claims as well. To state a claim under § 1985(3), the plaintiff

must establish: “(1) a conspiracy; (2) to deprive plaintiff of equal protection or equal privileges

and immunities; (3) an act in furtherance of the conspiracy; and (4) an injury or deprivation

resulting therefrom.” Tilton v. Richardson, 6 F.3d 683, 686 (10th Cir. 1993). The Court has

already found there are genuine issues with respect to the § 1982 claims and that Plaintiffs have

stated an injury with respect to those claims. Further, it is undisputed that Defendants acted in

concert to bring their lawsuit. The Court concludes that these claims survive summary judgment.

               3.       CIOA

       Defendants argue that the restrictive covenants are exempt from the CIOA, citing a

provision of the restrictive covenants stating that the complex “is exempt from the provisions of

the CIOA” and expressing the “intent not to be bound by the provisions of CIOA unless and to

the extent that such election has been provided for herein.” (ECF No. 92-11 at ¶ 28.4.) Plaintiffs

fail to respond to this argument in a meaningful way. The fact that the restrictive covenants

elsewhere express a desire to create a condominium common interest community is insufficient

to preempt the plain meaning of the provision quoted above. Plaintiffs have not identified a

genuine issue with respect to this claim, and Defendants are entitled to summary judgment.




                                                  8
               4.      Conversion

       Defendants argue that there is no evidence to support Plaintiffs’ claim for conversion.

However, it is undisputed that two fences are installed in the common areas of the complex and

that the restrictive covenants were never amended. Therefore, there are genuine issues as to

whether Plaintiffs are being deprived of their right to access the common areas of the complex—

regardless of whether those areas were accessible at the time they purchased their building. On

the current record, summary judgment is not warranted.

               5.      Private Nuisance and Breach of Covenants

       Defendants argue that Plaintiffs’ claims for private nuisance and breach of covenants fail

because Mr. Megna could not articulate the factual basis for them during his deposition. But the

complaint states allegations supporting both claims. The private nuisance claim is based on

Defendants’ installation and operation of a swamp cooler. The breach of covenants claims is

based on their installation of the swamp cooler, fences, and blowers without complying with the

restrictive covenants. Defendants have not shown a lack of any genuine issue with respect to

these claims. Therefore, summary judgment is not appropriate.

       B.      Plaintiffs’ Motion for Summary Judgment

       Plaintiffs contend they are entitled to summary judgment on Defendants’ counterclaims,

but the Court finds there are genuine issues of material fact precluding summary judgment.

Plaintiffs contend that Defendants’ nuisance claim must fail because the blower has not

reasonably and substantially interfered with their property interests. And Plaintiffs argue that the

restrict covenants contemplate a certain degree of certain degree of noise and odor resulting from

commercial activity at the complex. However, these subjective criteria are matters of degree that


                                                 9
are not susceptible to resolution on summary judgment under the present circumstances.

See Cook v. Rockwell Int’l Corp., 273 F. Supp. 2d 1175, 1202 (D. Colo. 2003) (“Under Colorado

law, whether the defendant has unreasonably and substantially interfered with the plaintiff’s use

and enjoyment of his property is a factual question to be decided by the trier of fact.”). Plaintiffs

have not shown the absence of any genuine issue with respect to Defendants’ counterclaims;

therefore, their motion is denied.

IV.    CONCLUSION

       Accordingly, the Court GRANTS Defendants’ motion for summary judgment (ECF

No. 91) with respect to Plaintiffs’ CIOA claim but DENIES it in all other respects. The Court

DENIES Plaintiffs’ motion for summary judgment (ECF No. 92) in its entirety.

       DATED this 21st day of October, 2019.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                 10
